Exhibit 10.1

CONTRIBUTION AGREEMENT

dated as of July 1, 2015

by and among

EQUILON ENTERPRISES LLC

d/b/a SHELL OIL PRODUCTS US,

SHELL MIDSTREAM PARTNERS, L.P.

and

SHELL MIDSTREAM OPERATING LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

  1   

ARTICLE I DEFINITIONS

  1   

Section 1.1

Definitions   1   

ARTICLE II CONVEYANCE AND CLOSING

  6   

Section 2.1

Conveyance   6   

Section 2.2

Consideration   6   

Section 2.3

Closing   6   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SOPUS

  7   

Section 3.1

Organization   7   

Section 3.2

Authority and Approval   8   

Section 3.3

No Conflict; Consents   8   

Section 3.4

Capitalization; Title to Subject Interests   9   

Section 3.5

Financial Information; Undisclosed Liabilities   9   

Section 3.6

Title to Poseidon Properties; Condition of Assets   10   

Section 3.7

Litigation; Laws and Regulations   10   

Section 3.8

No Adverse Changes   10   

Section 3.9

Taxes   10   

Section 3.10

Environmental Matters   11   

Section 3.11

Licenses; Permits   11   

Section 3.12

Poseidon Contracts   12   

Section 3.13

Employees   12   

Section 3.14

Transactions with Affiliates   12   

Section 3.15

Insurance   13   

Section 3.16

Brokerage Arrangements   13   

Section 3.17

Books and Records   13   

Section 3.18

Regulatory Matters   13   

Section 3.19

Management Projections and Budget   13   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SHLX AND OPERATING

  13   

Section 4.1

Organization and Existence   13   

Section 4.2

Authority and Approval   14   

Section 4.3

No Conflict; Consents   14   

Section 4.4

Brokerage Arrangements   15   



--------------------------------------------------------------------------------

Section 4.5

Litigation   15   

Section 4.6

Investment Intent   15    ARTICLE V TAX MATTERS   15   

Section 5.1

Liability for Income Taxes   15   

Section 5.2

Transfer Taxes   16   

Section 5.3

Allocation of Consideration   16   

Section 5.4

Conflict   16   

Section 5.5

Tax Treatment   16    ARTICLE VI INDEMNIFICATION   16   

Section 6.1

Indemnification of SHLX   16   

Section 6.2

Indemnification of SOPUS   17   

Section 6.3

Survival   17   

Section 6.4

Indemnification Procedures   18   

Section 6.5

Direct Claim   19   

Section 6.6

Limitations on Indemnification   19   

Section 6.7

Sole Remedy   19    ARTICLE VII MISCELLANEOUS   20   

Section 7.1

Acknowledgements   20   

Section 7.2

Cooperation; Further Assurances   20   

Section 7.3

Expenses   20   

Section 7.4

Notices   20   

Section 7.5

Arbitration   21   

Section 7.6

Governing Law   22   

Section 7.7

Public Statements   22   

Section 7.8

Entire Agreement; Amendments and Waivers   22   

Section 7.9

Conflicting Provisions   22   

Section 7.10

Binding Effect and Assignment   23   

Section 7.11

Severability   23   

Section 7.12

Interpretation   23   

Section 7.13

Headings and Disclosure Letter   23   

Section 7.14

Multiple Counterparts   23   

Section 7.15

Action by SHLX   23   



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”) is made as of July 1, 2015 and
effective as of July 1, 2015, by and among Equilon Enterprises LLC, a Delaware
limited liability company d/b/a Shell Oil Products US (“SOPUS”), Shell Midstream
Partners, L.P., a Delaware limited partnership (“SHLX”) and Shell Midstream
Operating LLC, a Delaware limited liability company that is wholly owned by SHLX
(“Operating”).

RECITALS

WHEREAS, SOPUS owns 36% of the issued and outstanding membership interests (the
“Subject Interests”) in Poseidon Oil Pipeline Company, L.L.C. (“Poseidon”); and

WHEREAS, SOPUS desires to contribute the Subject Interests to SHLX or its
designee, and SHLX desires to accept and acquire or to cause its designee to
accept and acquire the Subject Interests in accordance with the terms of this
Agreement (the “Transaction”); and

WHEREAS, (a) the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors (the “Board of Directors”) of Shell Midstream Partners GP LLC, the
general partner of SHLX (the “General Partner”), has previously (i) received an
opinion of Evercore Group L.L.C., the financial advisor to the Conflicts
Committee (the “Financial Advisor”), that the consideration to be distributed by
SHLX pursuant to the Transaction is fair, from a financial point of view, to
SHLX and its unitholders, other than the General Partner, Shell Midstream LP
Holdings LLC and their respective affiliates and (ii) based on the belief of the
members of the Conflicts Committee that the consummation of the Transaction on
the terms and conditions set forth in this Agreement would be not adverse to the
best interests of the Partnership Group (as defined in the First Amended and
Restated Agreement of Limited Partnership of SHLX dated as of November 3, 2014
(the “Partnership Agreement”), unanimously approved the Transaction, such
approval constituted “Special Approval” for purposes of the Partnership
Agreement, and unanimously recommended that the Board of Directors approve the
Transaction and (b) subsequently, the Board of Directors has approved the
Transaction.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:

“Affiliate,” means, with respect to any Person, any other Person that directly
or indirectly Controls, is Controlled by or is under common Control with such
Person; provided that such term when used (a) with respect to SOPUS, means any
other Person that directly or indirectly Controls, is Controlled by or is under
common Control with SOPUS, including Shell Pipeline Company LP and excluding
SHLX, the General Partner, Operating and its subsidiaries and equity interests
and (b) with respect to SHLX, the term “Affiliate” shall mean only the General
Partner and Operating. No Person shall be deemed an Affiliate of any Person
solely by reason of the exercise or existence of rights, interests or remedies
under this Agreement.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning ascribed to such term in the preamble.

“Applicable Law” has the meaning ascribed to such term in Section 3.3(a).

“Assets” means all of the assets owned as of the Closing Date by Poseidon,
including the Poseidon Pipeline.

“Assignment Agreement” means the Assignment Agreement between SOPUS, Shell
Pipeline GP LLC, Shell Transportation Holdings LLC, Shell Pipeline Company LP,
Shell Midstream LP Holdings LLC, the General Partner, SHLX and Operating dated
as of the Closing Date.

“Board of Directors” has the meaning ascribed to such term in the recitals.

“Business Day” means any day except a Saturday, a Sunday and any day in which in
Houston, Texas, United States shall be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Ceiling Amount” has the meaning ascribed to such term in Section 6.6(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.

“Closing” has the meaning ascribed to such term in Section 2.3.

“Closing Date” means the date on which the Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Conflicts Committee” has the meaning ascribed to such term in the recitals.

“Consideration” means Three Hundred Fifty Million United States Dollars
($350,000,000).

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Damages” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorneys’ and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Deductible Amount” has the meaning ascribed to such term in Section 6.6(a).

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.

“Direct Claim” has the meaning ascribed to such term in Section 6.5.

“Disclosure Letter” has the meaning ascribed to such term in Article III.

 

2



--------------------------------------------------------------------------------

“Dispute” has the meaning ascribed to such term in Section 7.5(a).

“Effective Time” means 12:01 a.m., Central Standard Time, on July 1, 2015.

“Environmental Laws” means, without limitation, the following laws, in effect as
of the Closing Date, as such law may be amended after the Closing Date: (a) the
Resource Conservation and Recovery Act; (b) the Clean Air Act; (c) CERCLA;
(d) the Federal Water Pollution Control Act; (e) the Safe Drinking Water Act;
(f) the Toxic Substances Control Act; (g) the Emergency Planning and Community
Right-to-Know Act; (h) the National Environmental Policy Act; (i) the Pollution
Prevention Act of 1990; (j) the Oil Pollution Act of 1990; (k) the Hazardous
Materials Transportation Act; (l) the Federal Insecticide, Fungicide and
Rodenticide Act; (m) all laws, statutes, rules, regulations, orders, judgments,
decrees promulgated or issued with respect to the foregoing Environmental Laws
by Governmental Authorities with jurisdiction in the premises; and (n) any other
federal, state or local statutes, laws, common laws, ordinances, rules,
regulations, orders, codes, decisions, injunctions or decrees that regulate or
otherwise pertain to the protection of the environment, including, but not
limited to, the management, control, discharge, emission, exposure, treatment,
containment, handling, removal, use, generation, permitting, migration, storage,
release, transportation, disposal, remediation, manufacture, processing or
distribution of Hazardous Materials that are or may present a threat to human
health or the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FERC” means the United States Federal Energy Regulatory Commission.

“Financial Advisor” has the meaning ascribed to such term in the recitals.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” has the meaning ascribed to such term in the recitals.

“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality, whether foreign or domestic.

“Hazardous Materials” means (a) any substance, whether solid, liquid or gaseous,
that (i) is listed, defined or regulated as a “hazardous material,” “hazardous
waste,” “solid waste,” “hazardous substance,” “toxic substance,” “pollutant” or
“contaminant,” or words of similar meaning or import found in any applicable
Environmental Law or (ii) is or contains asbestos, polychlorinated biphenyls,
radon, urea formaldehyde foam insulation, explosives, or radioactive materials;
(b) any petroleum, petroleum hydrocarbons, petroleum substances, petroleum or
petrochemical products, natural gas, crude oil and any components, fractions, or
derivatives thereof, any oil or gas exploration or production waste, and any
natural gas, synthetic gas and any mixtures thereof; (c) radioactive material,
waste and pollutants, radiation, radionuclides and their progeny, or nuclear
waste including used nuclear fuel; or (d) any substance, whether solid, liquid
or gaseous, that causes or poses a threat to cause contamination or nuisance on
any properties, or any adjacent property or a hazard to the environment or to
the health or safety of persons on or about any properties.

“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel after due inquiry. The
designated personnel for SOPUS and SHLX are set forth on Appendix A.

 

3



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.

“Material Adverse Effect” means a material adverse effect on or a material
adverse change in (a) the value of the Assets, or the business, operations or
financial condition of Poseidon, taken as a whole, other than any effect or
change (i) that impacts the offshore crude oil transportation industry generally
(including any change in the prices of crude oil or other hydrocarbon products,
industry margins or any regulatory changes or changes in Applicable Law or
GAAP), (ii) in United States or global political or economic conditions or
financial markets in general, or (iii) resulting from the announcement of the
transactions contemplated by this Agreement and the taking of any actions
contemplated by this Agreement, provided, that in the case of clauses (i) and
(ii), the impact on the Assets or the business, operations or financial
condition of Poseidon is not materially disproportionate to the impact on
similarly situated assets or businesses in the offshore crude oil transportation
industry, or (b) the ability of SOPUS to perform its obligations under this
Agreement and the Assignment Agreement or to consummate the transactions
contemplated hereby or thereby.

“Minimum Claim Amount” has the meaning ascribed to such term in Section 6.6(a).

“Notice” has the meaning ascribed to such term in Section 7.4.

“Omnibus Agreement” means that certain Omnibus Agreement between SOPUS, SHLX,
the General Partner, Operating and Shell Oil Company, dated as of November 3,
2014.

“Operating” has the meaning ascribed to such term in the recitals.

“Partnership Agreement” has the meaning ascribed to such term in the recitals.

“Permitted Liens” means all: (a) mechanics’, materialmen’s, repairmen’s,
employees’ contractors’ operators’, carriers’, workmen’s or other like Liens or
charges arising by operation of law, in the ordinary course of business or
incident to the construction or improvement of any of the Assets, in each case,
for amounts not yet delinquent (including any amounts being withheld as provided
by law); (b) Liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business; (c) immaterial defects and irregularities in title,
encumbrances, exceptions and other matters that, singularly or in the aggregate,
will not materially interfere with the ownership, use, value, operation or
maintenance of the Assets to which they pertain or SOPUS’s ability to perform
its obligations hereunder with respect thereto; (d) Liens for Taxes that are not
yet due and payable; (e) pipeline, utility and similar easements and other
rights in respect of surface operations; (f) Liens supporting surety bonds,
performance bonds and similar obligations issued in connection with the Assets;
(g) all rights to consent, by required notices to, filings with, or other
actions by Governmental Authorities or third parties in connection with the sale
or conveyance of easements, rights of way, licenses, facilities or interests
therein if they are customarily obtained subsequent to the sale or conveyance;
and (h) all Liens and interests described on Section 1.1 of the Disclosure
Letter.

“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.

“Poseidon” has the meaning ascribed to such term in the recitals.

 

4



--------------------------------------------------------------------------------

“Poseidon Contracts” means (a) every material contract to which Poseidon is a
party or to which any Asset is subject as of the date of this Agreement and
which remains executory in whole or in part and (b) the Poseidon LLC Agreement.

“Poseidon Financial Statements” has the meaning ascribed to such term in
Section 3.5(a).

“Poseidon LLC Agreement” means the Limited Liability Company Agreement of
Poseidon Oil Pipeline Company, L.L.C. dated as of February 14, 1996, as amended
by (a) that certain First Amendment to the Limited Liability Company Agreement
of Poseidon Oil Pipeline Company, L.L.C. dated as of July 1, 1996; (b) that
certain Second Amendment to the Limited Liability Company Agreement of Poseidon
Oil Pipeline Company, L.L.C. dated as of April 1, 1999; (c) that certain Third
Amendment to the Limited Liability Company Agreement of Poseidon Oil Pipeline
Company, L.L.C. dated as of December 20, 2005; (d) that certain Fourth Amendment
to the Limited Liability Company Agreement of Poseidon Oil Pipeline Company,
L.L.C. dated as of November 12, 2014; and (e) that certain Fifth Amendment to
the Limited Liability Company Agreement of Poseidon Oil Pipeline Company, L.L.C.
dated as of June 30, 2015.

“Poseidon Permits” has the meaning ascribed to such term in Section 3.11(a).

“Poseidon Pipeline” means the proprietary Gulf of Mexico pipeline system owned
by Poseidon, which at its western side begins at the Garden Banks 72 “A”
platform and runs easterly along the Outer Continental Shelf to the
Poseidon-owned South Marsh Island 205 “A” platform. The Poseidon Pipeline
includes a bi-directional pipeline between the Souh Marsh Island 205 “A”
platform and the Ship Shoal 332 “A” platform, where the Poseidon Pipeline turns
northward and delivers into Shell Pipeline tankage at Houma, Louisiana.

“Rules” has the meaning ascribed to such term in Section 7.5(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“SHLX” has the meaning ascribed to such term in the preamble.

“SHLX Indemnified Parties” has the meaning ascribed to such term in Section 6.1.

“SOPUS” has the meaning ascribed to such term in the preamble.

“SOPUS Indemnified Parties” has the meaning ascribed to such term in
Section 6.2.

“Subject Interests” has the meaning ascribed to such term in the recitals.

“Tax” means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, margin, license, license fee, environmental, customs duty,
unclaimed property or escheat payments, alternative fuels, mercantile, lease,
service, withholding, payroll, employment, unemployment, social security,
disability, excise, severance, registration, stamp, occupation, premium,
property (real or personal), windfall profits, fuel, value added, alternative or
add on minimum, estimated or other similar taxes, duties, levies, customs,
tariffs, imposts or assessments (including public utility commission property
tax assessments) imposed by any Governmental Authority, together with any
interest, penalties or additions thereto payable to any Governmental Authority
in respect thereof or any liability for the payment of any amounts of any of the
foregoing types as a result of being a member of an affiliated, consolidated,
combined or unitary group, or being a party to any agreement or arrangement
whereby liability for payment of such amounts was determined or taken into
account with reference to the liability of any other Person.

 

5



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.

“Transaction” means (a) the contribution and transfer of the Subject Interests
and (b) the distribution of the Consideration.

“Transfer Taxes” has the meaning ascribed to such term in Section 5.2.

“Tribunal” has the meaning ascribed to such term in Section 7.5(b).

Section 1.2 Construction.

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified;
(d) unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Disclosure Letter,” “Exhibit,” “preamble” or “recitals” shall be
references to an Article, Section, Disclosure Letter, Exhibit, preamble or
recitals hereto; and (e) whenever the context requires, the words used in this
Agreement shall include the masculine, feminine and neuter and singular and the
plural.

ARTICLE II

CONVEYANCE AND CLOSING

Section 2.1 Conveyance.

Upon the terms and subject to the conditions set forth in this Agreement and in
the Assignment Agreement, at the Closing, SOPUS shall contribute, transfer,
assign, and convey the Subject Interests to Operating, free and clear of all
Liens (other than restrictions under applicable federal and state securities
laws), and Operating, in its capacity as designee of SHLX, shall accept and
acquire the Subject Interests from SOPUS.

Section 2.2 Consideration.

The aggregate amount of consideration for the Subject Interests to be
distributed by SHLX shall be the Consideration.

Section 2.3 Closing.

(a) The closing of the Transaction (the “Closing”) shall take place
simultaneously with the execution of this Agreement, but the Transaction,
including the transfer to SHLX of the risk of loss and reward relating to the
Subject Interests and the underlying Assets, shall be effective as of the
Effective Time. The Closing will be held at the offices of SOPUS at 910
Louisiana Street, Houston, Texas 77002.

(b) At the Closing, SHLX or its designee shall deliver, or cause to be
delivered, the following:

 

  (i) the Consideration by wire transfer in immediately available funds paid to
SOPUS or its designee(s);

 

6



--------------------------------------------------------------------------------

  (ii) a certificate of good standing of recent date of SHLX; and

 

  (iii) such other certificates, instruments of conveyance and documents as may
be reasonably requested by SOPUS at least two (2) Business Days prior to the
Closing Date to carry out the intent and purposes of the Agreement.

(c) At the Closing, Operating or its designee shall deliver, or cause to be
delivered, the following:

 

  (i) a duly executed counterpart of the Assignment Agreement to SOPUS;

 

  (ii) a duly executed counterpart to the notice of transfer required by
Section 3.07 of the Poseidon LLC Agreement, which will be delivered to the
Company; and

 

  (iii) a duly executed Assumption Agreement to the Poseidon LLC Agreement or
other document reasonably satisfactory to SOPUS agreeing to be bound by all the
terms and conditions, as then in effect, of the Poseidon LLC Agreement in
accordance with Section 3.06 of the Poseidon LLC Agreement.

(d) At the Closing, SOPUS or its designee shall deliver, or cause to be
delivered, the following:

 

  (i) a duly executed counterpart of the Assignment Agreement to Operating;

 

  (ii) a certificate of good standing of recent date of each of SOPUS and
Poseidon;

 

  (iii) foreign qualification certificates of recent date of Poseidon;

 

  (iv) a duly executed counterpart to the notice of transfer required by
Section 3.07 of the Poseidon LLC Agreement, which will be delivered to the
Company; and

 

  (v) such other certificates, instruments of conveyance and documents as may be
reasonably requested by SHLX at least two (2) Business Days prior to the Closing
Date to carry out the intent and purposes of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SOPUS

SOPUS hereby represents and warrants to SHLX that, except as disclosed in the
disclosure letter delivered to SHLX on the date of this Agreement (“Disclosure
Letter”) (it being understood that any information set forth on any section of
the Disclosure Letter shall be deemed to apply to and qualify all sections or
subsections of this Agreement to the extent that it is reasonably apparent on
its face that such information is relevant to such other sections or
subsections):

Section 3.1 Organization.

(a) SOPUS is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

(b) Poseidon is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted. Poseidon is
duly licensed or qualified to do business and is in good standing in the states
in which the character of the properties and assets owned or held by it or the
nature of the business conducted by it requires it to be so licensed or
qualified, except where the failure to be so qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. SOPUS has made available to SHLX true and complete copies of the
organizational documents of Poseidon as in effect as of the date of this
Agreement.

 

7



--------------------------------------------------------------------------------

Section 3.2 Authority and Approval.

(a) SOPUS has full limited liability company power and authority to execute and
deliver this Agreement and the Assignment Agreement, to consummate the
transactions contemplated hereby and thereby and to perform all of the
obligations hereof and thereof to be performed by it. The execution and delivery
by SOPUS of this Agreement and the Assignment Agreement, the consummation of the
transactions contemplated hereby and thereby and the performance of all of the
obligations hereof and thereof to be performed by SOPUS have been duly
authorized and approved by all requisite limited liability company action on the
part of SOPUS.

(b) This Agreement has been duly executed and delivered by SOPUS and constitutes
the valid and legally binding obligation of SOPUS, enforceable against it in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

Section 3.3 No Conflict; Consents.

Except as set forth on Section 3.3 of the Disclosure Letter:

(a) The execution, delivery and performance of this Agreement and the Assignment
Agreement by SOPUS does not, and the fulfillment and compliance with the terms
and conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the certificate of formation or limited partnership
agreement or other organizational documents of SOPUS or Poseidon; (ii) conflict
with or violate any provision of any law or administrative rule or regulation or
any judicial, administrative or arbitration order, award, judgment, writ,
injunction or decree applicable to SOPUS or Poseidon (“Applicable Law”);
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which SOPUS or Poseidon is a
party or by which either of them or any of the Assets are bound; or (iv) result
in the creation of any Lien (other than Permitted Liens) on any of the Assets or
on the Subject Interests under any such indenture, mortgage, agreement,
contract, commitment, license, concession, permit, lease, joint venture or other
instrument, except in the case of clauses (ii), (iii) and (iv) for those items
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect or result in any material liability or obligation
of SHLX or Operating (other than any liability or obligation hereunder); and

(b) No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by
SOPUS or Poseidon with respect to the Subject Interests in connection with the
execution, delivery and performance of this Agreement and the Assignment
Agreement or the consummation of the transactions contemplated hereby or
thereby, except (i) as have been waived or obtained or with respect to which the
time for asserting such right has expired or (ii) for those which individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect (including such consents, approvals, licenses, permits, orders or
authorizations that are not customarily obtained prior to the Closing and are
reasonably expected to be obtained in the ordinary course of business following
the Closing).

 

8



--------------------------------------------------------------------------------

Section 3.4 Capitalization; Title to Subject Interests.

(a) SOPUS owns, beneficially and of record, the Subject Interests and will
convey good title, free and clear of all Liens, to the Subject Interests to SHLX
or its designee. Except (i) as expressly provided in the Poseidon LLC Agreement,
(ii) the contribution of the Subject Interests contemplated by this Agreement;
and (iii) restrictions under applicable federal and state securities laws, the
Subject Interests are not subject to any agreements or understandings with
respect to their voting or transfer, stockholders agreement, pledge agreement,
buy-sell agreement, right of first refusal, preemptive right or proxy
arrangement. The Subject Interests have been duly authorized and are validly
issued, fully paid and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act).

(b) Except as expressly provided in the Poseidon LLC Agreement, there are (i) no
authorized or outstanding subscriptions, warrants, options, convertible
securities or other rights (contingent or otherwise) to purchase or otherwise
acquire from Poseidon any equity interests of or in Poseidon, (ii) no
commitments on the part of Poseidon to issue membership interests, shares,
subscriptions, warrants, options, convertible securities or other similar
rights, and (iii) no equity securities of Poseidon reserved for issuance for any
such purpose. Poseidon has no obligation (contingent or other) to purchase,
redeem or otherwise acquire any of its equity securities or interests. To SOPUS’
Knowledge, except as expressly provided in the Poseidon LLC Agreement and in
this Agreement and except as set forth on Section 3.4(b) of the Disclosure
Letter, there is no voting trust or agreement, stockholders agreement, pledge
agreement, buy-sell agreement, right of first refusal, preemptive right or proxy
relating to any equity securities of Poseidon. Poseidon owns no equity interests
in any other Person.

Section 3.5 Financial Information; Undisclosed Liabilities.

(a) SOPUS has provided to SHLX a true and complete copy of the audited financial
statements as of December 31, 2014 of Poseidon on a consolidated basis (the
“Poseidon Financial Statements”). To SOPUS’ Knowledge, the Poseidon Financial
Statements present fairly in all material respects the financial position of
Poseidon as of the date thereof. To SOPUS’ Kowledge, (i) there are no material
off balance sheet arrangements of Poseidon, and (ii) the Poseidon Financial
Statements have been prepared in accordance with GAAP consistently applied
throughout the periods presented.

(b) To SOPUS’ Knowledge, except as set forth on Section 3.5(b) of the Disclosure
Letter, there are no liabilities or obligations of Poseidon of any nature
(whether known or unknown and whether accrued, absolute, contingent or
otherwise) and there are no facts or circumstances that would reasonably be
expected to result in any such liabilities or obligations, whether arising in
the context of federal, state or local judicial, regulatory, administrative or
permitting agency proceedings, other than (i) liabilities or obligations
reflected or reserved against in the Poseidon Financial Statements, (ii) current
liabilities incurred in the ordinary course of business since December 31, 2014,
and (iii) liabilities or obligations (whether known or unknown and whether
accrued, absolute, contingent or otherwise) that are not material.

 

9



--------------------------------------------------------------------------------

Section 3.6 Title to Poseidon Properties; Condition of Assets.

(a) To SOPUS’ Knowledge, as of the date hereof, Poseidon has (i) good and
marketable fee simple title to the owned real property used or held for use by
Poseidon for the conduct of Poseidon’s business, free and clear of any Liens
(other than Permitted Liens or as set forth on Section 3.6(a) of the Disclosure
Letter) and (ii) a valid, binding and enforceable leasehold interest in each of
the leased properties used or held for use by Poseidon for the conduct of
Poseidon’s business, free and clear of any Liens (other than Permitted Liens or
as set forth on Section 3.6(a) of the Disclosure Letter).

(b) Except as set forth on Section 3.6(b) of the Disclosure Letter, to SOPUS’
Knowledge:

(i) the Assets are (x) in good operating condition and repair (normal wear and
tear excepted), (y) free from any material defects (other than Permitted
Encumbrances) and (z) suitable for the purposes for which they are currently
used; and

(ii) none of the Assets is in need of maintenance or repairs except for
ordinary, routine maintenance and except for regularly scheduled overhauls from
time to time.

Section 3.7 Litigation; Laws and Regulations.

To SOPUS’ Knowledge, except as set forth on Section 3.7 of the Disclosure
Letter:

(a) there are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations or proceedings pending or, threatened against Poseidon,
(ii) judgments, orders, decrees or injunctions of any Governmental Authority,
whether at law or in equity, against Poseidon or (iii) pending or threatened
investigations by any Governmental Authority against Poseidon, except in each
case, for those items that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Poseidon is not in violation of or in default under any Applicable Law,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.8 No Adverse Changes.

To SOPUS’ Knowledge, except as set forth on Section 3.8 of the Disclosure
Letter, since December 31, 2014:

(a) there has not been a Material Adverse Effect; and

(b) there has not been any damage, destruction or loss to any material portion
of the Assets, whether or not covered by insurance, in excess of One Million
Dollars ($1,000,000).

Section 3.9 Taxes.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, to SOPUS’ Knowledge (i) all Tax Returns required to be filed by or with
respect to Poseidon, the Assets or the operations of Poseidon have been filed on
a timely basis (taking into account all extensions of due dates); (ii) all Taxes
owed by Poseidon, or any of its Affiliates with respect to Poseidon, the Assets
or the operations of Poseidon, as applicable, which are or have become due, have
been timely paid, other than Taxes the amount or validity of which is being
contested in good faith by appropriate proceedings for which an adequate reserve
has been established therefor; (iii) there are no Liens on any of the Assets
that arose in connection with any failure (or alleged failure) to pay any Tax on
Poseidon or the Assets other than Liens for Taxes not yet due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings for which an adequate reserve has been established therefor; and
(iv) there is no pending action, proceeding or investigation for assessment or
collection of Taxes and no Tax assessment, deficiency or adjustment has been
asserted or proposed with respect to Poseidon, the Assets or the operations of
Poseidon.

 

10



--------------------------------------------------------------------------------

(b) Poseidon is treated as a partnership for U.S. federal income tax purposes
and has in effect or shall be eligible to make an election pursuant to
Section 754 of the Code.

(c) Except as set forth on Section 3.9(c) of the Disclosure Letter, SOPUS’s
interest in Poseidon has not been sold or exchanged in the prior 12 months and
SOPUS has not received notice of a transfer or deemed transfer of any other
interest in Poseidon that has occurred in the 12 month period prior to the
Transaction.

Section 3.10 Environmental Matters.

Except as disclosed in Section 3.10 of the Disclosure Letter, or as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, to SOPUS’ Knowledge:

(a) Poseidon and its assets, operations and business are in compliance with
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material permits required under all
Environmental Laws;

(b) no circumstances exist with respect to Poseidon or its assets, operations or
business that give rise to an obligation by Poseidon or its operators to
investigate or remediate the presence, on-site or offsite, of Hazardous
Materials under any applicable Environmental Laws;

(c) Poseidon has not received any written communication from a Governmental
Authority that remains unresolved alleging that it may be in violation of any
Environmental Law or any Permit issued pursuant to Environmental Law;

(d) none of Poseidon, or its assets, operations or business are subject to any
pending or threatened, claim, action, suit, investigation, inquiry or proceeding
under any Environmental Law (including designation as a potentially responsible
party under CERCLA or any similar local or state law);

(e) all notices, permits, permit exemptions, licenses or similar authorizations,
if any, required to be obtained or filed by Poseidon under any Environmental Law
in connection with its assets, operations and business have been duly obtained
or filed, are valid and currently in effect, and Poseidon and its assets,
operations and business are in compliance with such authorizations; and

(f) there has been no release of any Hazardous Material into the environment by
Poseidon, or its assets, operations or business, or by a third party except in
compliance with applicable Environmental Law.

Section 3.11 Licenses; Permits.

As of the date of this Agreement, except as set forth in Section 3.11 of the
Disclosure Letter, to SOPUS’ Knowledge:

 

  (a) Poseidon has all licenses, permits and authorizations issued or granted or
waived by Governmental Authorities that are necessary for the conduct of its
business as now being conducted (collectively, “Poseidon Permits”), except, in
each case, for such items for which the failure to obtain or have waived would
not result in a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

  (b) All Poseidon Permits are validly held by Poseidon or its operator and are
in full force and effect, except as would not reasonably be expected to have a
Material Adverse Effect.

 

  (c) Poseidon has complied with all terms and conditions of the Poseidon
Permits, except as would not reasonably be expected to have a Material Adverse
Effect.

 

  (d) There is no outstanding written notice nor any other notice of revocation,
cancellation or termination of any Poseidon Permit, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

  (e) No proceeding is pending or threatened with respect to any alleged failure
by Poseidon to have any material Poseidon Permit necessary for the operation of
any of the Assets or the conduct of Poseidon’s business.

Section 3.12 Poseidon Contracts.

Except as set forth on Section 3.12 of the Disclosure Letter:

 

  (a) to SOPUS’ Knowledge, each Poseidon Contract is valid, binding and
enforceable in all material respects and in full force and effect, subject to
the effects of bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

 

  (b) to SOPUS’ Knowledge, each Poseidon Contract will continue to be so valid,
binding and enforceable and in full force and effect on terms identical to those
contemplated in (a) above following the consummation of the transactions
contemplated by this Agreement;

 

  (c) to SOPUS’ Knowledge, (x) neither Poseidon nor any applicable counterparty
thereto is in breach or default of any Poseidon Contract, and (y) no event has
occurred that, with notice or lapse of time, would constitute a breach or
default under any Poseidon Contract; and

 

  (d) none of SOPUS or any of its Affiliates is in breach or default of any
Poseidon Contract to which it is a party, and no event has occurred that, with
notice or lapse of time, would constitute a breach or default by any such party
under any such Poseidon Contract.

Section 3.13 Employees.

To SOPUS’ Knowledge, Poseidon does not have, and has not had, any employees nor
has it maintained or contributed to, and is not subject to any liability in
respect of, any employee benefit or welfare plan of any nature, including plans
subject to ERISA.

Section 3.14 Transactions with Affiliates.

To SOPUS’ Knowledge, except as otherwise contemplated in this Agreement,
Poseidon is not and was not as of the Effective Time, a party to any agreement,
contract or arrangement with any of its Affiliates, other than those disclosed
on Section 3.12 of the Disclosure Letter.

 

12



--------------------------------------------------------------------------------

Section 3.15 Insurance.

Section 3.15 of the Disclosure Letter sets forth a list of the material
insurance policies that Poseidon holds or SOPUS holds with respect to Poseidon
and the Subject Interests, whether SOPUS or Poseidon is the beneficiary. Such
policies are in full force and effect, and all premiums due and payable under
such policies have been paid, SOPUS has received no written notice of any
pending or threatened termination of, or indication of an intention not to
renew, such policies.

Section 3.16 Brokerage Arrangements.

SOPUS has not entered (directly or indirectly) into any agreement with any
Person that would obligate SOPUS or any of its Affiliates, or Poseidon, to pay
any commission, brokerage or “finder’s fee” or other similar fee in connection
with this Agreement or the Assignment Agreement or the transactions contemplated
hereby or thereby.

Section 3.17 Books and Records.

Accurate copies of all books and records maintained by, or made available to,
SOPUS with respect to Poseidon and the Subject Interests have been made
available for inspection to SHLX.

Section 3.18 Regulatory Matters.

Poseidon is not subject to rate regulation by the Federal Energy Regulatory
Commission (the “FERC”). No approval or consent by any state public utility
commission (or equivalent federal or state regulatory authority) or the U.S.
Bureau of Ocean Energy Management is required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except to the extent that any failure to obtain such
approval, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 3.19 Management Projections and Budget.

The projections and budgets regarding Poseidon identified on Section 3.19 of the
Disclosure Letter, which were provided to SHLX (including those provided to the
Financial Advisor) by SOPUS and its Affiliates as part of SHLX’s review in
connection with this Agreement, were prepared based upon assumptions that
SOPUS’s management believed to be reasonable as of the dates thereof and were
consistent with SOPUS’s management’s reasonable expectations at the time they
were prepared.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SHLX AND OPERATING

SHLX and Operating hereby jointly and severally represent and warrant to SOPUS
as follows:

Section 4.1 Organization and Existence.

(a) SHLX is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.

 

13



--------------------------------------------------------------------------------

(b) Operating is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

Section 4.2 Authority and Approval.

(a) Each of SHLX and Operating has full limited partnership power and authority
or full limited liability company power and authority, as applicable, to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform all of the obligations hereof to be performed by it. The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and thereby and the performance of all of the obligations
hereof and thereof to be performed by SHLX and Operating have been duly
authorized and approved by all requisite limited partnership or limited
liability company action of SHLX and Operating, as applicable.

(b) This Agreement has been duly executed and delivered by or on behalf of SHLX
and Operating, and constitutes the valid and legally binding obligation of SHLX
and Operating, enforceable against SHLX and Operating in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

Section 4.3 No Conflict; Consents.

(a) The execution, delivery and performance of this Agreement by SHLX and
Operating does not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the certificate of limited partnership or limited
partnership agreement of SHLX or the certificate of formation or limited
liability company agreement of Operating; (ii) conflict with or violate any
provision of any law or administrative rule or regulation or any judicial,
administrative or arbitration order, award, judgment, writ, injunction or decree
applicable to SHLX, Operating or any property or asset of SHLX or Operating;
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, agreement, contract,
commitment, license, concession, permit, lease, joint venture or other
instrument to which SHLX or Operating is a party or by which it is bound or to
which any of its property is subject, except in the case of clauses (ii) and
(iii) for those items which, individually or in the aggregate, would not
reasonably be expected to affect the ability of either SHLX or Operating to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby or thereby.

(b) No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to SHLX or Operating in connection with the execution, delivery,
and performance of this Agreement or the consummation of the transactions
contemplated hereby and thereby, except (i) as have been waived or obtained or
with respect to which the time for asserting such right has expired or (ii) for
those which individually or in the aggregate would not reasonably be expected to
affect the ability of either SHLX or Operating to perform its obligations under
this Agreement or to consummate the transactions contemplated hereby or thereby
(including such consents, approvals, licenses, permits, orders or authorizations
that are not customarily obtained prior to the Closing and are reasonably
expected to be obtained in the ordinary course of business following the
Closing).

 

14



--------------------------------------------------------------------------------

Section 4.4 Brokerage Arrangements.

Neither SHLX nor Operating has entered (directly or indirectly) into any
agreement with any Person that would obligate SHLX. Operating or any of their
respective Affiliates to pay any commission, brokerage or “finder’s fee” or
other similar fee in connection with this Agreement or the transactions
contemplated hereby or thereby.

Section 4.5 Litigation.

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, or to SHLX’s Knowledge,
threatened that (a) question or involve the validity or enforceability of any of
SHLX’s or Operating’s obligations under this Agreement or (b) seek (or
reasonably might be expected to seek) (i) to prevent or delay the consummation
by SHLX or Operating of the transactions contemplated by this Agreement or
(ii) damages in connection with any such consummation.

Section 4.6 Investment Intent.

Operating is accepting the Subject Interests for its own account with the
present intention of holding the Subject Interests for investment purposes and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. SHLX and
Operating acknowledge that the Subject Interests will not be registered under
the Securities Act or any applicable state securities law, and that such Subject
Interests may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to state securities laws and regulations as applicable.

ARTICLE V

TAX MATTERS

Section 5.1 Liability for Income Taxes.

(a) SOPUS shall be liable for, and shall indemnify, defend and hold harmless
SHLX and Operating from any unpaid income taxes (including related penalties and
interest) imposed on or incurred by or with respect to the Subject Interests or
the assets related to the Subject Interests, attributable to any taxable period
ending on or prior to the Closing Date or portion thereof to the extent
occurring on or prior to the Closing Date.

(b) SHLX and Operating shall be liable for any income taxes (including related
penalties and interest) imposed on or incurred by or with respect to the Subject
Interests or the assets related to the Subject Interests attributable to any
taxable period beginning after the Closing Date or portion thereof to the extent
occurring after the Closing Date.

(c) Whenever it is necessary for purposes of this Article V to determine the
amount of any Taxes imposed on or incurred by or with respect to the Subject
Interests or the assets related to the Subject Interests for a taxable period
beginning before and ending after the Closing Date which is allocable to the
period ending on or prior to the Closing Date, the determination shall be made
in accordance with the Poseidon LLC Agreement.

 

15



--------------------------------------------------------------------------------

(d) If SHLX receives a refund of any income taxes (including related penalties
and interest) that SOPUS is responsible for hereunder, or if SOPUS receives a
refund of any income taxes (including related penalties and interest) that SHLX
is responsible for hereunder, the party receiving such refund shall, within
ninety (90) days after receipt of such refund, remit it to the party which has
responsibility for such Taxes hereunder. The parties shall cooperate in order to
take all necessary and reasonable steps to claim any such refund.

(e) For federal income tax purposes, the parties agree to report any payments
with respect to Section 5.1, Section 6.1 and Section 6.2 as an adjustment to the
Consideration.

Section 5.2 Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees arising out of or in connection with the transactions effected
pursuant to this Agreement (the “Transfer Taxes”) shall be borne by the party to
whom such obligation is imposed. Such party shall file all necessary Tax Returns
and other documentation with respect to such Transfer Taxes. If required by
Applicable Law, SOPUS and SHLX shall, and shall cause their respective
Affiliates to, join in the execution of any such Tax Returns and other
documentation.

Section 5.3 Allocation of Consideration.

The parties will use commercially reasonable efforts to agree upon an allocation
of the Consideration to the Subject Interests and further among the Assets for
U.S. federal income tax purposes in compliance with the principles of
Section 1060 of the Code, and the Treasury Regulations thereunder, and Treasury
Regulation Section 1.755-1, as applicable.

Section 5.4 Conflict.

In the event of a conflict between the provisions of this Article V and any
other provisions of this Agreement, the provisions of this Article V shall
control.

Section 5.5 Tax Treatment.

The Parties agree that the Transaction shall be treated for Tax purposes as a
contribution of property to a partnership subject to the disguised sale rules
under Treasury Regulation Sections 1.707-3, 1.707-4 and 1.707-5.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification of SHLX.

Subject to the limitations set forth in this Agreement, SOPUS shall indemnify,
defend and hold SHLX, its subsidiaries and their respective securityholders,
directors, officers, and employees, and the officers, directors and employees of
the General Partner, but otherwise excluding SOPUS and its Affiliates (the “SHLX
Indemnified Parties”), harmless from and against any and all Damages suffered or
incurred by any SHLX Indemnified Party as a result of or arising out of (a) any
breach or inaccuracy of a representation or warranty of SOPUS in this Agreement
and (b) any breach of any agreement or covenant on the part of SOPUS made under
this Agreement or in connection with the transactions contemplated hereby or
thereby; provided, however, that, for purposes of determining the amount of any
Damages

 

16



--------------------------------------------------------------------------------

suffered or incurred by the SHLX Indemnified Parties for Damages other than
those described in the final proviso of this Section 6.1, SHLX’s ownership of
only 36% of the membership interests of Poseidon shall be taken into account
such that the aggregate Damages suffered or incurred shall be deemed to equal no
more than 36% of the total of such Damages for Poseidon; provided, further,
however, that, the amount of any Damages suffered or incurred as a result of any
breach or inaccuracy of a representation set forth in Section 3.1
(Organization), Section 3.2 (Authority and Approval), Section 3.4 (Ownership;
Title to Subject Interests), Section 3.9(c) (Taxes) and Section 3.16 (Brokerage
Arrangements) would equal 100% of the total of such Damages. Any indemnification
provided pursuant to this Agreement shall not be duplicative of any
indemnification provided pursuant to the Omnibus Agreement.

Section 6.2 Indemnification of SOPUS.

Subject to the limitations set forth in this Agreement, SHLX and Operating,
jointly and severally, shall indemnify, defend and hold SOPUS, its Affiliates
(other than any of SHLX Indemnified Parties) and their respective
securityholders, directors, officers, agents, representatives and employees (the
“SOPUS Indemnified Parties”) harmless from and against any and all Damages
suffered or incurred by the SOPUS Indemnified Parties as a result of or arising
out of (a) any breach or inaccuracy of a representation or warranty of SHLX or
Operating in this Agreement, or (b) any breach of any agreement or covenant on
the part of SHLX or Operating made under this Agreement or in connection with
the transactions contemplated hereby or thereby. Any indemnification provided
pursuant to this Agreement shall not be duplicative of any indemnification
provided pursuant to the Omnibus Agreement.

Section 6.3 Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on the date that is eighteen (18) months following
the Closing Date, except (a) the representations and warranties of SOPUS set
forth in Section 3.9 (Taxes) shall survive until the date that is sixty
(60) days after the expiration of the applicable statutes of limitations
(including all periods of extension and tolling), (b) the representations and
warranties of SOPUS set forth in Section 3.10 (Environmental Matters) shall
terminate and expire on the third (3rd) anniversary of the Closing Date, (c) the
representations and warranties of SOPUS set forth in Section 3.1 (Organization),
Section 3.2 (Authority and Approval), Section 3.4(a) (Ownership) and
Section 3.16 (Brokerage Arrangements) shall survive until the expiration of the
applicable statute of limitations and (d) the representations and warranties of
SHLX set forth in Section 4.1 (Organization and Existence), Section 4.2
(Authority and Approval) and Section 4.4 (Broker Arrangements) shall survive
until the expiration of the applicable statute of limitations. After a
representation and warranty has terminated and expired, no indemnification shall
or may be sought pursuant to this Article VIII on the basis of that
representation and warranty by any Person who would have been entitled pursuant
to this Article VIII to indemnification on the basis of that representation and
warranty prior to its termination and expiration, provided that in the case of
each representation and warranty that shall terminate and expire as provided in
this Section 6.3, no claim presented in writing for indemnification pursuant to
this Article VIII on the basis of that representation and warranty prior to its
termination and expiration shall be affected in any way by that termination and
expiration. The indemnification obligations under this Article VIII or elsewhere
in this Agreement shall apply regardless of whether any suit or action results
solely or in part from the active, passive or concurrent negligence or strict
liability of the indemnified party. The covenants and agreements entered into
pursuant to this Agreement to be performed after the Closing shall survive the
Closing.

 

17



--------------------------------------------------------------------------------

Section 6.4 Indemnification Procedures.

(a) The indemnified party hereunder agrees that within a reasonable period of
time after it becomes aware of facts giving rise to a claim for indemnification
under this Article VI, it will provide notice thereof in writing to the
indemnifying party, specifying the nature of and specific basis for such claim.

(b) The indemnifying party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the indemnified party that are covered by the indemnification under this Article
VI, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement for only the
payment of money shall be entered into without the consent of the indemnified
party, which consent shall not be unreasonably withheld, conditioned or delayed,
unless it includes a full release of the indemnified party from such claim;
provided further, that no such settlement containing any form of injunctive or
similar relief shall be entered into without the prior written consent of the
indemnified party, which consent shall not be unreasonably delayed or withheld.

(c) The indemnified party agrees to cooperate in good faith and in a
commercially reasonably manner with the indemnifying party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article VI, including the
prompt furnishing to the indemnifying party of any correspondence or other
notice relating thereto that the indemnified party may receive, permitting the
name of the indemnified party to be utilized in connection with such defense and
counterclaims, the making available to the indemnifying party of any files,
records or other information of the indemnified party that the indemnifying
party considers relevant to such defense and counterclaims, the making available
to the indemnifying party of any employees of the indemnified person and the
granting to the indemnifying party of reasonable access rights to the properties
and facilities of the indemnified party; provided, however, that in connection
therewith the indemnifying party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the indemnified party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the indemnified party pursuant to this Section 6.4. The obligation
of the indemnified party to cooperate with the indemnifying party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the indemnified party an obligation to hire and pay for counsel in connection
with the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article VI, provided, however,
that the indemnified party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
indemnifying party agrees to keep any such counsel hired by the indemnified
party informed as to the status of any such defense or counterclaim, but the
indemnifying party shall have the right to retain sole control over such defense
and counterclaims so long as the indemnified party is still seeking
indemnification hereunder.

(d) In determining the amount of any Damages for which the indemnified party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
indemnified person in respect of such Damages from third party insurers, and
such correlative insurance benefit shall be net of any expenses related to the
receipt of such proceeds, including any premium adjustments that become due and
payable by the indemnified party as a result of such claim, and (ii) all amounts
recovered by the indemnified party in respect of such Damages under contractual
indemnities from third persons.

 

18



--------------------------------------------------------------------------------

Section 6.5 Direct Claim.

Any claim by an indemnified party with respect to any Damages which do not
result from a claim for indemnity involving a third party (a “Direct Claim”)
will be asserted by giving the indemnifying party reasonably prompt written
notice thereof, stating the nature of such claim in reasonable detail and
indicating the estimated amount, if practicable. The indemnifying party will
have a period of ninety (90) days from receipt of such Direct Claim within which
to respond to such Direct Claim. If the indemnifying party does not respond
within such ninety (90) day period, the indemnifying party will be deemed to
have accepted such Direct Claim. If the indemnifying party rejects such Direct
Claim, the indemnified party will be free to seek enforcement of its rights to
indemnification under this Agreement.

Section 6.6 Limitations on Indemnification.

(a) To the extent that SHLX Indemnified Parties would otherwise be entitled to
indemnification for Damages pursuant to Section 6.1(a), SOPUS shall be liable
only if (i) the Damages with respect to any individual claim exceed One Hundred
Thousand Dollars ($100,000) (the “Minimum Claim Amount”) and (ii) the Damages
for all claims that exceed the Minimum Claim Amount exceed, in the aggregate,
One Million Dollars ($1,000,000) (the “Deductible Amount”), and then SOPUS shall
be liable only for Damages to the extent of any excess over the Deductible
Amount. In no event shall SOPUS’s aggregate liability to SHLX Indemnified
Parties under Section 6.1 exceed Thirty-Five Million Dollars ($35,000,000) (the
“Ceiling Amount”). Notwithstanding the foregoing, the Deductible Amount and the
Ceiling Amount shall not apply to breaches or inaccuracies of representations
and warranties contained in Section 3.1, Section 3.2, Section 3.4, Section 3.9,
Section 3.16 and Section 3.17, provided, that SOPUS’s aggregate liability for
all claims under this Agreement, including for breaches or inaccuracies of
representations and warranties contained in such sections and for breaches of
covenants, shall not exceed the Consideration.

(b) For purposes of determining the amount of Damages, with respect to any
asserted claim for indemnification by a SHLX Indemnified Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Material Adverse Effect expressly contained in Article III
(except in the case of the term Material Contract); provided that this
Section 6.6(b) shall not so modify the representations and warranties for
purposes of first determining whether a breach of any representation or warranty
has occurred.

(c) Additionally, neither SOPUS, on the one hand, nor SHLX and Operating, on the
other hand, will be liable as an indemnitor under this Agreement for any
consequential, incidental, special, indirect or exemplary damages suffered or
incurred by the indemnified party or parties except to the extent resulting
pursuant to Third Party Indemnity Claims.

Section 6.7 Sole Remedy.

No party shall have liability under this Agreement or the transactions
contemplated hereby except as is provided in Article V or this Article VI (other
than claims or causes of action arising from fraud or willful misconduct).

 

19



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Acknowledgements.

Each party acknowledges that it has relied on the representations and warranties
of the other party expressly and specifically set forth in this Agreement,
including, in the case of SHLX and Operating, the Disclosure Letter attached
hereto. Such representations and warranties constitute the sole and exclusive
representations and warranties of the parties hereto in connection with the
transactions contemplated hereby, and the parties hereto understand, acknowledge
and agree that all other representations and warranties of any kind or nature,
whether expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed.

Section 7.2 Cooperation; Further Assurances.

SOPUS, SHLX and Operating shall use their respective commercially reasonable
efforts to obtain all approvals and consents required by or necessary for the
transactions contemplated by this Agreement. Each of the parties acknowledges
that certain actions may be necessary with respect to the matters and actions
contemplated by this Agreement such as making notifications and obtaining
consents or approvals or other clearances that are material to the consummation
of the transactions contemplated hereby, and each agrees to take all appropriate
action and to do all things necessary, proper or advisable under Applicable Laws
and regulations to make effective the transactions contemplated by this
Agreement; provided, however, that nothing in this Agreement will require any
party hereto to hold separate or make any divestiture not expressly contemplated
herein of any asset or otherwise agree to any restriction on its operations or
other burdensome condition which would in any such case be material to its
assets, liabilities or business in order to obtain any consent or approval or
other clearance required by this Agreement.

Section 7.3 Expenses.

Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and all action taken in preparation for carrying this
Agreement into effect.

Section 7.4 Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person, by courier service
requiring acknowledgment of receipt of delivery as follows:

If to SOPUS, addressed to:

Equilon Enterprises LLC d/b/a Shell Oil Products US

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: Assistant General Counsel-Downstream Americas

Facsimile: (713) 241-6161

If to SHLX and/or Operating, addressed to:

Shell Midstream Partners, L.P.

c/o Shell Midstream Partners GP LLC, its general partner

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: General Counsel

Facsimile: (713) 241-6161

 

20



--------------------------------------------------------------------------------

Notice given by personal delivery or courier service shall be effective upon
actual receipt. Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

Section 7.5 Arbitration.

(a) Any dispute, controversy or claim arising out of or in connection with this
Agreement or its subject matter or formation, whether in tort, contract, under
statute or otherwise, including any question regarding its existence, validity,
interpretation, breach or termination, and including any non-contractual claim
(a “Dispute”), shall be finally and exclusively resolved by arbitration under
the arbitration rules of the American Arbitration Association (the “Rules”),
which Rules are deemed to be incorporated by reference into this Agreement.

(b) The arbitral tribunal (the “Tribunal”) shall consist of three arbitrators,
to be appointed in accordance with the Rules.

(c) The seat of the arbitration shall be Houston, Texas.

(d) The language of the arbitration shall be English.

(e) Any award rendered by the Tribunal shall be made in writing and shall be
final and binding on the parties to this Agreement. The parties to this
Agreement undertake to carry out the award without delay.

(f) All aspects of the arbitration shall be confidential. Save to the extent
required by law or pursuant to any proceedings to enforce or challenge an award,
no aspect of the proceedings, documentation, or any partial or final award or
order or any other matter connected with the arbitration shall be disclosed to
any other person by either party or its counsel, agents, corporate parents,
affiliates or subsidiaries without the prior written consent of the other party
/ parties.

(g) Nothing in this Section 7.5 shall be construed as preventing any party from
seeking conservatory or similar interim relief from any court with competent
jurisdiction.

(h) In respect of any Dispute, each party to this Agreement expressly waives any
right to claim or recover from the other party and the Tribunal is not empowered
to award punitive, exemplary, moral, multiple or similar non-compensatory
damages.

(i) Articles 3 and 9 of the International Bar Association (IBA) Rules on the
Taking of Evidence in International Arbitration shall apply to the arbitration.

(j) Each Party hereby waives, to the fullest extent permitted by law: (i) any
right under the laws of any jurisdiction to apply to any court or other judicial
authority to determine any preliminary point of law, except as expressly
provided in Section 7.5(g) and/or (ii) any right it may otherwise have under the
laws of any jurisdiction to appeal or otherwise challenge the award, other than
on the same grounds on which recognition and enforcement of an award may be
refused under Article V of the United Nations Convention on the Recognition and
Enforcement of Foreign Arbitral Awards of 1958.

(k) Judgment upon any award and/or order may be entered in any court having
jurisdiction thereof.

 

21



--------------------------------------------------------------------------------

Section 7.6 Governing Law.

(a) This Agreement shall be subject to and governed by the laws of the State of
Texas. Each Party hereby submits to the exclusive jurisdiction of the state and
federal courts in the State of Texas and to venue in the state courts in Harris
County, Texas and in the federal courts of Harris County, Texas.

(b) Each of the parties to this Agreement irrevocably waives any and all right
to trial by jury in any legal proceeding between the parties arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.

(c) Each party to this Agreement waives, to the fullest extent permitted by
Applicable Law, any right it may have to receive damages from any other party
based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages (except to the extent
that any such damages are included in indemnifiable losses resulting from a
third party claim in accordance with Article VI).

Section 7.7 Public Statements.

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other party, unless
the party desiring to make such announcement or statement, after seeking such
consent from the other parties, obtains advice from legal counsel that a public
announcement or statement is required by Applicable Law or stock exchange
regulations.

Section 7.8 Entire Agreement; Amendments and Waivers.

(a) This Agreement and the Assignment Agreement constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Each party to this Agreement agrees
that no other party to this Agreement (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth herein and in the Assignment Agreement.

(b) No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by each party to be bound thereby. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provision hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.

Section 7.9 Conflicting Provisions.

This Agreement and the Assignment Agreement, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the
Assignment Agreement, and as between them, specific provisions prevail over
general provisions. In the event of a conflict between this Agreement and the
Assignment Agreement, this Agreement shall control.

 

22



--------------------------------------------------------------------------------

Section 7.10 Binding Effect and Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party; provided that SHLX and
Operating may assign their right to receive the Subject Interests hereunder to a
wholly-owned subsidiary without the written consent of SOPUS provided that SHLX
and Operating shall not be relieved of any obligations or liabilities hereunder
as a result of any such assignment. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
hereto and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder, except for express language with respect to
SHLX Indemnified Parties and the SOPUS Indemnified Parties contained in the
indemnification provisions of Article VI.

Section 7.11 Severability.

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, SOPUS and SHLX shall promptly meet and
negotiate substitute provisions for those rendered or declared illegal or
unenforceable, but all of the remaining provisions of this Agreement shall
remain in full force and effect.

Section 7.12 Interpretation.

It is expressly agreed by the parties that this Agreement shall not be construed
against any party, and no consideration shall be given or presumption made, on
the basis of who drafted this Agreement or any provision hereof or who supplied
the form of this Agreement. Each party agrees that this Agreement has been
purposefully drawn and correctly reflects its understanding of the transactions
contemplated by this Agreement and, therefore, waives the application of any
law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

Section 7.13 Headings and Disclosure Letter.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Disclosure Letter and the
Exhibits referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, the Disclosure
Letter and such Exhibits are incorporated in the definition of “Agreement.”

Section 7.14 Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 7.15 Action by SHLX.

With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by SHLX with respect to the
transactions contemplated hereby, such action, notice, consent, approval or
waiver shall be taken or given by the Conflicts Committee on behalf of SHLX.

[Signature page follows.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Equilon Enterprises LLC d/b/a Shell Oil Products US By:

/s/ Shawn J. Carsten

Name: Shawn J. Carsten Title: Vice President, Finance and Treasurer Shell
Midstream Partners, L.P. By: Shell Midstream Partners GP LLC, its general
partner By:

/s/ Susan M. Ward

Name: Susan M. Ward Title: Vice President and Chief Financial Officer Shell
Midstream Operating LLC By:

/s/ Susan M. Ward

Name: Susan M. Ward Title: Vice President and Chief Financial Officer

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

Appendix A

The designated personnel for SOPUS and SHLX, for purposes of “Knowledge” in this
Agreement, are set forth below.

 

  1. Margaret C. Montana

 

  2. Kevin Nichols

 

  3. Rebecca Wawack

 

  4. Jeff Whitworth

 

  5. Jason Dollar

Appendix A